DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS dated 10/11/2019 which lists US Patent publications has a typographical error for entry AB.  The Zhou reference, as currently understood, should be US 6,228,996 rather than 6,228,966, as listed.  The ‘966 publication has as a named inventor only Richard Neuert and is directed to a different field.  As examiner understands, the Zhou reference (‘996) was previously made of record in a parent application and has been considered for at least that reason.

Priority
	This application is a continuation of 16/600,159, which was itself a continuation-in-part of 16/256,868, which itself was a continuation of 15/375,040.  Claims which are fully supported by the grandparent application disclosures are entitled to an effective filing date of 12/09/2016; however, claims which are only supported by the newly added material in the instant disclosure are entitled to an effective filing date of 10/11/2019; see MPEP 2151.01.
	Importantly, some of the grandparent application publications (specifically US PGPub 2018/0161696 A1, dated 6/14/2018) would lie outside the one year grace period established by 102(a)(1), and therefore would qualify as prior art against, any claims that have an effective filing date 10/11/2019 i.e. claims which are not fully supported by those original disclosures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,898,829 B2, or the reference patent in view of the prior art (see below).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims teach a process that, given the broadest reasonable interpretation, satisfy the claim requirements, by purifying one or more steviol glycosides from a mixture containing one or more glycosides and at least one impurity (with a solvent), passing through an adsorbent (simulated moving bed) to produce a depleted raffinate and enriched extract, which includes hydrophobic resin  adsorbents [ref. claim 21].
Further, the reference claims recite secondary purification by nanofiltration and secondary SMB separation using cation and anion exchange resins (in series) [ref. claim 32].  Removal of solvent is also contemplated [ref. claims 31, 34, and 35].  The process works to purify similar glycosides [ref. claim 23] including Reb D.  The feed is an extract from Bertoni stevia plant [ref. claim 22].  Water is contemplated as the solvent, and high purity water e.g. greater than 99% is at minimum obvious over recitation of only water [ref. claim 25].  The same impurities are contemplated e.g. tri-terpenes, sterols, and the like [ref. claim 26].  The process further includes treating particular glycosides as impurities [ref. claim 40].
Regarding the specific ion exchange resins, the reference claims recite the same anion exchange resin but are silent to the composition of the cation exchange resin [ref. claim 38]; however, styrene-divinylbenzene is taught as a useful cation exchange resin in the prior art, see Chiang (US PGPub 2011/0087011 A1 – reference previously made of record in a parent application) [0042] and therefore would have been obvious to employ in the reference process.
Regarding the isolation of Reb M, the reference claims are silent to Reb M as a glycoside for isolation; however, Reb M and in particular combinations of e.g. Reb M and Reb D are recognized as useful in the prior art for sweetening compositions (and managing the solubility thereof), see Prakash (US PGPub 2015/0017284 A1 – reference newly made of record) [0003-0004, Abs] and if the reference process would not inherently perform in this manner i.e. incidentally purifying Reb M through the claimed process steps, at minimum it would have been obvious to intentionally isolate Reb M among other glycosides to employ it as a sweetener, as in Prakash.
Regarding the preconditioning of the resins, the reference claims are silent to such a step; however, preconditioning or pre-washing of SMB resins using an eluent such as water before loading a feed for separation is recognized in the prior art as useful for extraction processes, see Arumugam (US 6,476,239 B1 – reference newly made of record) [Col. 11 lines 41-44] and preconditioning of the resins with an appropriate solvent such as water would have been an obvious step to include in the reference process e.g. to ensure the resins are clean and clear for the subsequent extraction.  Chiang [0051] teaches similar conditioning before feed in experimental operations.

Claims 1-15, 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,213,707 B2, or the reference patent in view of the prior art (See below).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent recites a process for purification of steviol glycosides from an extract containing mixtures of glycosides and impurities consistent with the claimed invention, and which employs two sets of SMB extractions including a first with a hydrophobic resin and a second with cation exchange and anion exchange resins in series, and further teaches removal of solvent i.e. water (via NF and drying) [ref. claim 1].
The reference claims explicitly identify Reb A, Reb C and stevioside, among “other steviol glycosides.”  Further, as above, in view of Prakash Reb D and Reb M, if not inherently isolated by way of the taught process, would at minimum have been obvious to intentionally isolate for their potential use as sweeteners.
The reference claims are silent to preconditioning of the resents but, as above, preconditioning or pre-washing would have been an obvious step to ensure that the resins are in good condition for extraction as in Arumugam.  Chiang [0051] teaches similar conditioning before feed in experimental operations.
The reference claims require the same anion exchange resin composition [ref. claim 15] and, as above, the cation exchange composition would have been obvious in view of Chiang.
The reference claims do not specify the source of the extract, e.g. an extract from Bertoni plant.  However, such a source is recognized in the art for extraction of steviol glycosides, see Chiang [0002-0003] and would have been obvious to employ in the reference process.
The reference claims do not identify other glycosides such as Reb C, Reb A, or stevioside as an impurity.  However, the prior art recognizes that certain glycosides may have more beneficial properties e.g. sweetness compared to bitterness and explicitly identifies that it is desirable to remove steviosid3e compared to rebaudiosides [0003], such that treating at least some glycosides such as stevioside as impurities would have been obvious to one of ordinary skill in the art.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,097,206.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite substantially the same limitations regarding extraction processes and steviol product purification and, in dependent claims, recite an SMB arrangement (claims 22 and 23) consistent with the instant claimed invention such that the instant claims are at minimum obvious over the reference claims (and, further, instant claims 1 and 22 are anticipated by reference claims 22 and 23, respectively).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US PGPub 2011/0087011 A1).
With respect to claim 1, Chiang teaches a process for chromatographic separation of steviol glycosides such as Reb A from mixtures including other gylcosides or impurities such as stevioside [Abs] using a solvent such as an alcohol/water solution [0027] including the use of ion exchange resins [0042].  Chiang teaches an SMB arrangement [0036-0037] in which eluate from one zone may pass to a subsequent zone.  The adsorption/desorption process properly anticipates the claimed process i.e. passing the mixture through the bed with ion exchange resins to produce at least one stream enriched in the target glycoside [0032].  
With respect to claim 2, Chiang teaches that the process may be conducted multiple times in order to increase glycoside purity i.e. by feeding the extract from a first separation into a second separation [0033].
With respect to claims 3 and 5, Chiang teaches that various rebaudiosides may be isolated as desired, including Reb B and Reb D [0045].
With respect to claims 7 and 8, Chiang teaches that the glycosides may be extracted from a plant source such as the Bertoni plant [0002-0003].
With respect to claim 9, as above the solvents may comprise water.
With respect to claim 22, as above Chiang teaches an SMB arrangement [0036-0037] in which eluate from one zone may pass to a subsequent zone.
With respect to claims 23-26, Chiang teaches pre-conditioning the resins i.e. conditioning before feeding the extract using water [0051-0052].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Chiang et al with evidence from Markosyan et al (US PGPub 2013/0274351 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Chiang et al in view of Markosyan et al.
Chiang teaches as above, but does not explicitly teach impurities such as saccharides, volatile oils, sterols, triterpines, etc.
However, Markosyan teaches that such impurities are present in water extracts of stevia leaves or the like, as “non-steviol glycoside fractions” [0025] and may be removed via chromatographic separation [0033].
As such, the process taught by Chiang would inherently remove these impurities which would be present in extracts from stevia leaves.
Additionally or alternatively, because such impurities are present in extracts from such leaves, as in Markoysyan, and because they may be removed by chromatography, it would have been obvious to one of ordinary skill in the art to operate Chiang’s taught process to remove them because Chiang’s taught process is designed to isolate and purify the target Reb species.

Claims 4, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al in view of Prakash et al (US PGPub 2015/0017284 A1).
With respect to claims 4 and 6, Chiang teaches as above including potential isolation of Reb D, but is silent to isolation of Reb M (or D and M together).
However, Prakash [0003-0004, Abs] teaches that Reb M and in particular combinations of e.g. Reb M and Reb D are recognized as useful in the prior art for sweetening compositions (and managing the solubility thereof).
As such, it would have been obvious to one of ordinary skill in the art to operate the system to isolate Reb M (or D and M) to gain the benefit of isolating a substance useful as a sweetener.
With respect to claim 14, as above Chiang teaches that stevioside is a glycoside that may be treated as an impurity due to bitterness.
Claims 10-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al in view of Prakash ‘403 et al (US PGPub 2014/0099403 A1).
	With respect to claims 10-12, Chiang teaches as above but is silent to the use of high purity water or pure water as the solvent.
	However, Prakash ‘403 teaches a similar process for isolation of particular Reb species using chromatography [Abs, 0023] and teaches that water may be suitable as a solvent either alone or at high purity [0194].
	It would have been obvious to one of ordinary skill in the art to employ water e.g. pure water in Chiang’s taught system because, as in Prakash, it represents a suitable solvent for isolating desired Reb species using chromatography.
With respect to claim 27, Chiang teaches as above but is silent to a step of drying after elution.
	However, drying to remove the solvent fraction of an extract is known in the art, and Prakash ‘403 teaches isolation of Reb X [Abs] via e.g. chromatography [0023] and thereafter removing solvent by nanofiltration and drying.  This can be employed to provide high quality crystals of the desired rebaudioside [0228].
	It would have been obvious to one of ordinary skill in the art to dry the product Reb fractions in Chiang’s taught process to provide a high purity product, as in Prakash ‘403.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar et al (US PGPub 2018/0161696 A1).
	See the priority discussion above for the factors determining the effective filing date of particular claims.  Claim 16 recites a genus for hydrophobic resins, specifically the genus of phenylated polymethacrylate resins.  As currently understood, the parent application disclosures do not identify that genus and therefore do not support claim 16 (or 17 depending therefrom).
	Examiner notes that the parent disclosures *do* recite specific species that are understood to lie within the claimed genus, specifically RELISORB PH400 and TOYOPEARL PHENYL-650C, identified in both the instant and parent disclosures.
	See MPEP 2163 II.3 (a).ii; written description support (and therefore priority support) for a claim to a genus requires sufficient description of a representative number of species, or by disclosure of relevant characteristics or combination.  In the instant case, it is not clear that the disclosure of two commercially available products would lead one of ordinary skill in the art to understand possession of the entire class of phenylated polymethacrylate resins and therefore provide priority support for a claim to the genus.
	Because of this, it appears that claims 16 and 17 are not entitled to the earlier priority date, and that Oroskar would properly qualify as prior art against claims 16 and 17.
	Oroskar discloses species understood to have the claimed properties and in sizes overlapping the claimed range [0051], such that the claimed process would at least have been obvious over Oroskar.  Oroskar teaches employing them in a polishing bed, but employing them in the first bed would at least have been obvious because the hydrophobic interactions are desired in both, and the first bed is taught as useful for removal of non-steviol impurities which are also removed in the polishing bed [0049, 0051].
	For the subject matter of claims 1, 2, and 15 (parents to claims 16 and 17, and therefore incorporated by references therein), see claim 1 as published of Oroskar, and/or the double patenting rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777